ON A RE-HEARING.
Spofford, J.
The point made in the application for a re-hearing, although not presented in the original argument, was not overlooked by the court.
But we thought, and still think, that the moneys paid by Mrs. ValansarPs father for the debts of Henri Talanswrt in Erance, after he came to Louisiana, did not constitute valid claims in her favor against her husband, if at all, at any rate, until she had collated for them to her father’s succession, and thus assumed the payment of them out of her own funds. But this settlement did not take place until after the rights of the opponent, Pavy, as a mortgage creditor of Henri Valansart were irrevocably fixed.
Re-hearing- refused.